This Cause coming on to be heard on the Master’s Supplementary Report, Mr. Rutledge Sollicitor for the Complainants moved that the same might be read, and be decreed conclusive and binding on all Parties, which was Ordered accordingly;  And it is further Ordered adjudged and decreed that a Plantation or Tract of Land containing Two Hundred and Fifty Acres which belonged to the said James St. John at the Time of his Death mentioned in the Schedule marked K, annexed to the said Master’s first Report and therein said to be in the Possession of the Complainant shall be and the same is hereby decreed to be vested in her the said Elizabeth Beaty in Fee Simple upon the like Trusts and to and for the same Intents Uses and Purposes and subject to the same Limitations as the Estate of the said John St. John is by his said Will devised. And it is also adjudged and decreed that the Master of this Court do within three Months next ensuing or as soon as the Mony reported due to the said Lambert Lance with Interest thereon shall be paid, as herein after directed and not before divide into two equal Parts Moieties or Shares all the Negroes and other Slaves belonging to the Estate of the said James St. John mentioned in the Schedule marked K, annexed to the Master’s first Report, and that the said Lambert Lance do thereupon deliver to the said Elizabeth Beaty as Executrix of the said John St. John to be held possessed and disposed of by her as part of his personal Estate and as the same is by his Will devised or directed to be and upon the like Trusts and to and for the same Uses Intents and Purposes as are hereby created, meant, and raised of and concerning the Estate of the said John St. John one of the said Parts Moieties and Shares to be assigned and allotted to her by the said Master and retain the other of the said Parts Moieties or Shares in the Hands of him the said Lambert Lance as Part of the Estate of the said Meller St. John to and for the Uses and to be applied according to his Will. And it is also hereby Ordered adjudged and decreed that the said Master do and shall within Six Weeks from the Date of this Decree sell and dispose of at public Outcry in Charles Town the several Plantations Parcels *563or Tracts of Land except the said Two Hundred and Fifty Acres which belonged to the said James St. John at the Time of his Death mentioned and set forth in the said Schedule to the said Master’s first Report marked K, to the highest Bidder for ready Mony, giving one Month’s Notice in the Gazettes of the Time Place and Conditions of such Sale and a particular Description therein of the said several Plantations Parcels or Tracts of Land from the original Plats thereof; and that  he do and shall also then and there after such Notice sell and dispose in the like Manner of all the Household Goods, Furniture, Plate, Books, and other Goods and Chattels which were of the said James St. John at the Time of his Death mentioned and set forth in the said Schedule to his first Report marked K, and that out of the Monies to arise from such Sales, the said Master do and shall in the first Place deduct and pay two thirds of all the Costs of this Suit to be taxed by the Master and also deduct and retain the Sum of Three Hundred Pounds allowed by the Court to the said Master and his Assistant for their Trouble in settling the Accompts; And in the next Place pay unto the Defendant Lambert Lance as Executor of the said Meller St. John and in Trust for, and for the Use of the Person or Persons who by Virtue of his Will are, or may be interested in or intitled unto his Estate one half of the Residue of the said Mony or Amount Sales; And that he do also pay unto the said Lambert Lance to and for the like Uses and Purposes the Sum of Three Thousand, Six Hundred, and Fifty two Pounds, three Shillings, and Seven Pence halfpenny found by the said Master’s last Report to be due to him as Executor aforesaid from the Estate of the said John St. John and Interest thereupon untill such payment from this Day out of the Residue of the said Money or other half of the said Remainder of the said Amount Sales; And also to the Sollicitors concerned in this Cause the Remainder of the Costs of this Suit, paying the Overplus of such Remainder of Amount Sales if any there shall be, unto the said Elizabeth Beaty as Executrix . . . of in Trust and to and for the Use of the several Persons interested in the Estate of the said John St. John or intitled thereto, by Virtue, and according to the Directions of his said Will. It is also ordered adjudged and decreed that the said Master within one Month from the Date of this Decree do and shall make a just and equal Division and Partition of all the Lots and Parcels of Land in Charles Town which belonged to the said James St. John at the Time of his Death mentioned and set forth in the said Schedule marked K, to the said first Report into two equal Parts or Moieties and return a proper Platt of the said Lands into the Office of the  Register of this Court there to be filed and a Duplicate of such Platt into the Office of the Surveyor General of this Province for the Benefit and Inspection of all Persons concerned or interested therein; And that one Moiety or half part of the said Lands to be by the Master parted and divided as aforesaid be allotted and laid out by him for the said Lambert Lance and the said Moiety or half part of the said Lands so *564allotted shall be, and the same is hereby declared to be vested in the said Lambert Lance his Heirs and Assigns for ever in Trust and to and for the Use of the Person or Persons interested in the real Estate of the said Meller St. John according to the Direction of his Will, in Case the Mony arising from the Sales aforesaid to be paid as aforesaid by the Master to the said Lambert Lance on Account of the Sum reported due to him, and in Discharge of the Costs as aforesaid shall not be sufficient to satisfy that Sum and such Costs that the said Master shall thereupon sell and dispose of at public Outcry after one Month’s Notice in the Gazettes of the Time, Place, and Conditions of Sale, so much of the said Lands in Charles Town in the Part or Division not allotted as aforesaid to the said Lambert Lance, as will to the highest Bidders and for ready Mony neat or produce so much as may be sufficient to discharge the Ballance of the said Sum and Interest then remaining unpaid and Interest on the said Ballance from the Time of his paying the Mony to be raised by the1 Sale of the Country Lands and part of the Personal Estate of the said James St. John as aforesaid untill the discharging the said whole Sum and the Interest thereof and also the said Remainder of the Costs, and thereupon pay the said Mony to the said Lambert Lance, And all the rest residue and Remainder of the said Town Lands so to be divided as aforesaid, shall be and the same is hereby declared to be vested in the said Elizabeth Beaty her Heirs and Assigns for ever upon Trust for, and to and for the Use and Behoof of the several Persons to whom the Estate of the said John St. John is devised by his Will. But in Case the Mony hereby decreed to be paid to the said Lambert Lance and Costs aforesaid shall be fully paid and satisfied out of the Amount Sales of the said Country Lands and personal Estate directed to be sold as aforesaid, Then it is hereby Ordered adjudged and decreed that  the whole of one of the said Moieties Parts or Shares of the said Town Lands shall be and the same is hereby declared to be vested in the said Elizabeth Beaty her Heirs and Assigns for ever, upon the like Trusts and to and for the same Uses Intents and Puposes as are above directed with regard to the Interest and Title of Part thereof only in Case of a Deficiency abovementioned. And it is also ordered adjudged and decreed that the said Lambert Lance do and shall render an Account on Oath to the Master of this Court, of the neat Proceeds of the Crop at Present on the Estate of the said James Saint John on or before the first Day of March next or sooner, if he shall receive the same and pay Twelve in Fifty Six Parts of the Mony to arise therefrom to the said Elizabeth Beaty as Executrix aforesaid to and for the like Purposes abovementioned retaining the Remainder of the said Mony in his Hands as Executor of the said Meller St. John as part of his Personal Estate to and for the Uses of his Will. It is further Ordered adjudged and decreed that the Persons to whom the Lands or any of the Lands before mentioned shall be sold or conveyed by the Master of the Court in Pursuance of the Order and Direction herein contained and *565their several and respective Heirs and Assigns shall thenceforth for ever, thereafter peaceably and quietly have hold use occupy possess and enjoy the said Premisses and every Part thereof against all Parties to this Suit their Heirs and Assigns and all Persons claiming or to claim the same or any Part thereof by from or under them or any of them. Also it is hereby Ordered adjudged and decreed that upon the doing and performing the several Matters and Things herein directed and enjoined the said Lambert Lance and Elizabeth Beaty shall on Demand reciprocally execute and deliver such mutual Receipts or other Acknowledgments and lawful Acquittances and discharges touching their respective Rights Interests Claims and Demands in the Premisses as shall be approved by the Master, and that he do and shall
[Pages 266-267 are missing]